DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor,” “control circuit board,” “gravity sensing device,” “battery,” and “shock abosorber” as claimed in Claims 4 and 8; the “strap shoe cover” and “step-in shoe cover” as claimed in Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,186,570 issued to Wells in view of U.S. Patent Publication No. 2011/0272903 issued to Lewis et al.
Regarding Claim 1, Wells teaches in Figures 1-12 and respective portions of the specification of a skateboard, comprising: 
a deck (12); 
a front wheel set (68), which is arranged at a bottom of said deck at a front end (100a) thereof, comprising at least one front wheel frame (72) and at least two front wheels (310), wherein said at least one front wheel frame is a rotatable rigid structure (the front wheel sets ar rotatable; see at least Col. 5, lines 27-29); and 
a rear wheel set (38), which is arranged at the bottom of said deck at a rear end (100b) thereof, comprising at least one rear wheel frame (34) and at least two rear wheels (310), 
 wherein said at least one rear wheel frame (34) is a non-rotatable rigid structure affixed on the bottom of said deck (rear truck does not rotate about an axle).
Wells shows the outer side of the front wheel is a circular or arc shape (see at least Figure 2) but does not show the rear wheel circular or arc shape.
Lewis et al. teaches of a spherical, curved front and rear skateboard wheels (see Figure 7) which allows the deck being tilted and lifted up and utilizing said front wheel and said rear wheel of a left side or a right side thereof to slide through changing a center of gravity for changing a direction of travel (see at least Figure 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide spherical, curved rear wheels, as taught by Lewis et al., for the rear wheels in the skateboard taught by Wells.  One would be motivated to provide spherical based on Lewis et al.’s teaching that curved wheels provide the advantage of having a greater capacity to bounce under impact as a greater level of energy placed on the body transits through its center of gravity as the normal perpendicular direction at any area on the surface of a rounded body is the center of the rounded body (see at least paragraph [0031]). 
Regarding Claim 2, Wells teaches the front wheel frame (72) is rotatable so as to allow said front wheel to turn to a changed direction (see at least Col. 5, lines 7-9).
Regarding Claim 3, Wells teaches said front wheel frame (72) further comprises a rotatable left front wheel frame and a rotatable right front wheel frame (the left and right wheel frames 72 are each rotatable), so as to allow said front wheels to turn to the changed direction through a coordination of said left or right front wheel frame (see Figure 2).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Lewis et al., and in further view of U.S. Patent No. 10,160,503 issued to Zheng et al.
Regarding Claim 4, Wells as modified disclose the claimed invention except for teach at least one of said front wheel set and said rear wheel set further comprises a shaft, wherein at least one of said front wheel set and said rear wheel set further comprises a motor respectively, wherein said motor is mounted on a wheel valley for driving said shaft, wherein said deck further comprises at least one of a control circuit board, a gravity sensing device, and a battery arranged thereon, wherein said front wheel frame and said rear wheel frame further comprise a shock absorber respectively mounted thereon.
Zheng et al. disclose an electric skateboard (500) with a motor (BLDC motor), a battery control module (51), a sensor for motion assist gravity control (see at least Col. 6, lines 1-7); a printed circuit board (PCB).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motor and the associated control structure, as taught by Zheng et al., to power one of the wheels in the skateboard taught by the modified invention of Wells.  One would be motivated to provide a motor to provide the advantage of providing a drive source for moving the skateboard.  In the modified invention the elastomeric coupler (84; taught by Wells) absorbs shock by keeping the wheels aligned which prevents vibration (shocks) if the wheels are out of alignment.
Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,186,570 issued to Wells in view of U.S. Patent Publication No. 2011/0272903 issued to Lewis et al., and in further view of U.S. Patent Publication No. 2019/0015729 issued to Sullivan. 
Regarding Claim 5, Wells teaches in Figures 1-12 and respective portions of the specification of a skateboard, comprising: 
a deck (12); 
a front wheel set (68), which is arranged at a bottom of said deck at a front end (100a) thereof, comprising at least one front wheel frame (72) and at least two front wheels (310), wherein said at least one front wheel frame is a rotatable rigid structure (the front wheel sets ar rotatable; see at least Col. 5, lines 27-29); and 
a rear wheel set (38), which is arranged at the bottom of said deck at a rear end (100b) thereof, comprising at least one rear wheel frame (34) and at least two rear wheels (310), 
 wherein said at least one rear wheel frame (34) is a non-rotatable rigid structure affixed on the bottom of said deck (rear truck does not rotate about an axle).
Wells shows the outer side of the front wheel is a circular or arc shape (see at least Figure 2) but does not show the rear wheel circular or arc shape.
Lewis et al. teaches of a spherical, curved front and rear skateboard wheels (see Figure 7) which allows the deck being tilted and lifted up and utilizing said front wheel and said rear wheel of a left side or a right side thereof to slide through changing a center of gravity for changing a direction of travel (see at least Figure 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide spherical, curved rear wheels, as taught by Lewis et al., for the rear wheels in the skateboard taught by Wells.  One would be motivated to provide spherical based on Lewis et al.’s teaching that curved wheels to provide the advantage of having a greater capacity to bounce under impact as a greater level of energy placed on the body transits through its center of gravity as the normal perpendicular direction at any area on the surface of a rounded body is the center of the rounded body (see at least paragraph [0031]). 
Wells as modified by Lewis disclose the claimed invention except for showing a shoe holder arranged on a surface near a front end and a back end thereof.
Sullivan teaches of a shoe holder (804a, 804b) arranged on a surface near a front end and a back end thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a shoe holder, as taught by Sullivan, for the skateboard taught by Wells as modified by Lewis.  One would be motivate to provide a shoe holder to allow a user to secure themselves to the skateboard to provide the advantage of allow a user to lock their feet to the board to stay connected through ride and maneuvers, an objective taught by Sullivan in paragraph [0080].
Regarding Claim 6, Wells teaches the front wheel frame (72) is rotatable so as to allow said front wheel to turn to a changed direction (see at least Col. 5, lines 7-9).
Regarding Claim 7, Wells teaches said front wheel frame (72) further comprises a rotatable left front wheel frame and a rotatable right front wheel frame (the left and right wheel frames 72 are each rotatable), so as to allow said front wheels to turn to the changed direction through a coordination of said left or right front wheel frame (see Figure 2).
Regarding Claim 9, Wells teaches the shoe holder comprises a strap shoe cover and a step-in shoe cover (see Sullivan Figure 8A where strap shoe cover and step-in shoe cover is shown).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Lewis et al. and Sullivan, and in further view of Zheng et al., as disclosed above.
Regarding Claim 8, Wells as modified disclose the claimed invention except for teach at least one of said front wheel set and said rear wheel set further comprises a shaft, wherein at least one of said front wheel set and said rear wheel set further comprises a motor respectively, wherein said motor is mounted on a wheel valley for driving said shaft, wherein said deck further comprises at least one of a control circuit board, a gravity sensing device, and a battery arranged thereon, wherein said front wheel frame and said rear wheel frame further comprise a shock absorber respectively mounted thereon.
Zheng et al. disclose an electric skateboard (500) with a motor (BLDC motor), a battery control module (51), a sensor for motion assist gravity control (see at least Col. 6, lines 1-7); a printed circuit board (PCB).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motor and the associated control structure, as taught by Zheng et al., to power one of the wheels in the skateboard taught by the modified invention of Wells.  One would be motivated to provide a motor to provide the advantage of providing a drive source for moving the skateboard. In the modified invention the elastomeric coupler (84; taught by Wells) absorbs shock by keeping the wheels aligned which prevents vibration (shocks) if the wheels are out of alignment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618